        Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 1 of 31




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION



SEBELA PHARMACEUTICALS INC.,
and PERRIGO NEW YORK, INC.
                                             C.A. No.
            Plaintiffs,
                                              JURY TRIAL DEMANDED
v.
KMM PHARMACEUTICALS, LLC,
STAYMA CONSULTING SERVICES,
LLC, and RICK HENSON,
            Defendants.


                                 COMPLAINT
      Plaintiffs Sebela Pharmaceuticals Inc. (“Sebela”) and Perrigo New York, Inc.

(“Perrigo” and, together with Sebela, “Plaintiffs”) for their Complaint against

Defendants KMM Pharmaceuticals, LLC (“KMM”), Stayma Consulting Services,

LLC (“Stayma”), and Rick Henson (“Henson”), (collectively, KMM, Stayma, and

Henson, the “Defendants”) hereby state and allege as follows:

                                    PARTIES

      1.    Plaintiff Sebela is a corporation organized under the laws of the State

of Delaware with a principal place of business in Roswell, Georgia.
        Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 2 of 31




      2.     Plaintiff Perrigo is organized under the laws of the State of Delaware

with a principal place of business in Allegan, Michigan.

      3.     Upon information and belief, Defendant KMM is a limited liability

company organized under the laws of Delaware with a principal place of business in

Georgia.

      4.     Upon information and belief, KMM is a privately owned

pharmaceutical company, whose products are advertised and marketed through all

major distribution channels in the United States.

      5.     Upon information and belief, Stayma is a limited liability company

organized under the laws of Delaware with a principal place of business at 5400

Laurel Springs Parkway, Building 80, Suwanee, GA 30024.

      6.     Upon information and belief, Henson is a citizen of Georgia who lives

in Greensboro, Georgia.

      7.     Upon information and belief, Henson owns and controls KMM and

Stayma.

                          JURISDICTION AND VENUE

      8.     This Court has subject matter jurisdiction over the claims asserted

herein pursuant to 28 U.S.C. §§ 1331, 1332, and 1338, and 15 U.S.C. §§ 1116 and

1121, as this case arises under the Lanham Act. This Court also has supplemental




                                        -2-
          Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 3 of 31




jurisdiction over Plaintiffs’ state and common law claims pursuant to 28 U.S.C.

§ 1367.

      9.      At all times relevant to this lawsuit, Defendants, and one or more of

their agents, have been engaged in the business of advertising, promoting,

marketing, distributing, and/or selling, within the State of Georgia, including within

the Northern District of Georgia, and in interstate commerce throughout the United

States, the products which are the subject of this Complaint, namely, a

hydrocortisone acetate 2.5% and pramoxine hydrochloride 1% cream that is

marketed under NDC Codes 52187-533-01 and 52187-534-01 (hereinafter,

“KMM’s Unauthorized HCA/Pram Products”).

      10.     The Defendants are subject to personal jurisdiction in Georgia because,

upon information and belief, Defendants KMM and Stayma have their principal

places of business in Georgia; Defendant Henson is a citizen of Georgia; Defendants

transact business in this District; Defendants have caused tortious injury in Georgia

by an act or omission committed in Georgia; Defendants have caused tortious injury

in Georgia by an act or omission committed outside Georgia; and/or Defendants

regularly do or solicit business, engage in any other persistent course of conduct,

and/or derive substantial revenue from goods used or consumed or services rendered

in Georgia.




                                         -3-
         Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 4 of 31




       11.    Venue is proper in this judicial District pursuant to 28 U.S.C. § 1391(b)

in that all named Defendants reside in Georgia and at least KMM and Stayma reside

in the Northern District, in that a substantial part of the events giving rise to the claim

occurred in this District, and, separately, because Defendants are subject to personal

jurisdiction in this District.

                                 STATEMENT OF FACTS

       A.     Sebela’s Products

       12.    Sebela is in the business of marketing, promoting, distributing, and

selling authorized prescription pharmaceutical products in the gastroenterology and

dermatology fields, including certain hydrocortisone acetate and pramoxine

hydrochloride products formerly owned by Ferndale Laboratories, Inc. (later

reorganized as Ferndale Pharma Group, Inc.) (“Ferndale”).

       13.     From at least the 1970s, Ferndale developed, manufactured, and

marketed a line of prescription products containing varying dosages of

hydrocortisone acetate and pramoxine hydrochloride in cream, lotion, or ointment

form (collectively, the “HCA/Pram Products”), which are currently marketed under

the trademarks and trade names “PRAMOSONE” (“PRAMOSONE”) and

“ANALPRAM HC” (“ANALPRAM”).




                                           -4-
        Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 5 of 31




      14.    The PRAMOSONE and ANALPRAM prescription products have been

continuously on the market for over 30 years and are topical corticosteroids with

anti-inflammatory, antipruritic, and vasoconstrictive qualities and are available only

by prescription.

      15.    In the 1970s, Ferndale submitted and received Food and Drug

Administration (“FDA”) approval of several ANDAs for a number of hydrocortisone

acetate and pramoxine hydrochloride products, including the HCA/Pram Products.

      16.    On July 1, 1988, the FDA published in the Federal Register a Notice of

Opportunity for a Hearing (“NOOH”) regarding the regulatory status of fixed

combination drug products that contain hydrocortisone acetate and pramoxine

hydrochloride, which included Ferndale’s HCA/Pram Products. (53 Fed. Reg. 25013

(July 1, 1988)).

      17.    Under the NOOH, the FDA required the ANDA holders to submit

clinical evidence within 60 days of the NOOH showing that genuine and material

issues of fact exist about the effectiveness of the drug that require an administrative

hearing for resolution.

      18.    In response to the 1988 FDA notice, Ferndale submitted a timely

hearing request for the HCA/Pram Products. This request for hearing was affirmed




                                          -5-
          Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 6 of 31




by Ferndale Laboratories, Inc., on January 3, 2011. (77 Fed. Reg. 43337 (July 24,

2012)).

      19.     As recently as 2017, FDA confirmed that the HCA/Pram Products are

subject to the NOOH proceedings.

      20.     In 2013, Sebela acquired the right to sell and promote the HCA/Pram

Products in the United States. Sebela has marketed, promoted, and/or sold the

HCA/Pram Products since that time, and has derived income and revenue therefrom.

Ferndale continues to act as the manufacturer of these products.

      21.     In addition to product rights, Sebela acquired all of Ferndale’s

regulatory rights and history concerning the HCA/Pram Products, including

historical correspondence between Ferndale and the FDA.

      22.     Having acquired these product rights in 2013, Sebela, either directly or

as FDA agent for the ANDA owner, received and asserts the same exclusive legal

rights to a hearing and other regulatory procedures under the Federal Food, Drug,

and Cosmetic Act (FD&C Act), and which assertion has been affirmed by the FDA.

      23.     One of the HCA/Pram Products marketed by Sebela is hydrocortisone

acetate 2.5% pramoxine hydrochloride 1% cream, which is marketed under the

PRAMOSONE and ANALPRAM trademarks and trade names (hereinafter,

“PRAMOSONE Cream”).




                                         -6-
        Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 7 of 31




      24.    PRAMOSONE          Cream     is   a   topical   preparation   containing

hydrocortisone acetate 2.5% w/w and pramoxine hydrochloride 1% w/w in a

hydrophilic cream base containing stearic acid, cetyl alcohol, Aquaphor®, isopropyl

palmitate, polyoxyl 40 stearate, propylene glycol, potassium sorbate, sorbic acid,

triethanolamine lauryl sulfate, and purified water.

      25.    Sebela has expended significant resources in the marketing and selling

its prescription products in compliance with existing laws and regulations and

derives economic benefits, including revenue and profits, through sales of

PRAMOSONE Cream.

      26.    Sebela enjoys a strong reputation and has developed substantial

goodwill among suppliers, medical professionals, pharmacists, wholesalers,

regulators, consumers and others in connection with PRAMOSONE Cream, which

is manufactured in accordance with current good manufacturing practices

(“cGMP”).

      27.    Sebela maintains contractual relationships with pharmaceutical

manufacturers, pharmaceutical drug databases, insurers, wholesalers, distributors,

and/or suppliers in order to make and sell PRAMOSONE Cream. These contractual

relationships result in economic benefits to Sebela, and will continue to do so in the

future. These contractual relationships are standard for the industry.




                                         -7-
        Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 8 of 31




      B.     Perrigo’s Authorized Cream

      28.    Perrigo is in the business of marketing, promoting, distributing, and

selling authorized prescription pharmaceutical products in the gastroenterology and

dermatology fields, including certain hydrocortisone acetate and pramoxine

hydrochloride products.

      29.    With Sebela’s authorization, Perrigo markets a hydrocortisone acetate

2.5% pramoxine hydrochloride 1% cream (“Perrigo’s authorized cream”).

      30.    Perrigo enjoys a strong reputation and has developed substantial

goodwill among suppliers, medical professionals, pharmacists, wholesalers,

regulators, consumers and others in connection with Perrigo’s authorized cream,

which is manufactured in accordance with current good manufacturing practices

(“cGMP”).

      31.    Perrigo maintains contractual relationships with pharmaceutical

manufacturers, pharmaceutical drug databases, insurers, wholesalers, distributors,

and/or suppliers in order to make and sell Perrigo’s authorized cream. These

contractual relationships result in economic benefits to Perrigo, and will continue to

do so in the future. These contractual relationships are standard for the industry.

      C. Defendants’ Unauthorized “Generic” Product

      32.    Upon information and belief, KMM is a pharmaceutical company that




                                         -8-
          Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 9 of 31




is engaged in the development, acquisition and sales of drugs for the North American

market.

      33.     Upon information and belief, Stayma provides consulting and

marketing services for KMM and KMM’s Unauthorized HCA/Pram Products,

including quality assurance, quality control, contract manufacturing relations, and

trade distribution.

      34.     Upon information and belief, Henson owns and controls a number of

LLCs, including KMM and Stayma, that sell various drugs including alleged

“generic” versions of brand drugs.

      35.     Upon information and belief, Defendants are exploiting Plaintiffs’

success by falsely marketing KMM’s Unauthorized HCA/Pram Products as an

unauthorized “generic” version of Sebela’s PRAMOSONE Cream.

      D. Defendants Advertise and Market KMM’s Unauthorized HCA/Pram
         Products as a Generic Substitute for PRAMOSONE Cream

      36.     Upon information and belief, Defendants, directly and by implication,

have represented and continue to represent to wholesalers, distributors, pharmacies,

and other members of the pharmaceutical industry that KMM’s Unauthorized

HCA/Pram Products is a “generic” equivalent of Sebela’s PRAMOSONE Cream

and substitutable therefore.




                                        -9-
       Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 10 of 31




      37.    Upon information and belief, Defendants advertise and promote

KMM’s Unauthorized HCA/Pram Products as a “generic” version of PRAMOSONE

Cream to wholesalers, distributors, insurance companies, pharmacies and other

members of the pharmaceutical industry.

      38.    KMM has advertised KMM’s Unauthorized HCA/Pram Products on

the pharmaceutical database, DailyMed, as an available product with a marketing

start date of April 7, 2020.

      39.    Upon information and belief, Defendants advertise and promote

KMM’s Unauthorized HCA/Pram Products as a “generic” equivalent of

PRAMOSONE Cream on pharmaceutical drug databases and price lists, including

Medi-Span (hereinafter, the “Drug Databases”).

      40.    The Drug Databases are specialized marketing channels which are used

nationwide by manufacturers to advertise and promote their products.

      41.    The Drug Databases are used by wholesalers, pharmacies, pharmacists,

insurers, health care professionals, and others in the pharmaceutical industry to

evaluate medications that are currently on the market and determine whether

“generic” versions of brand-name products are available.




                                       -10-
       Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 11 of 31




      42.     Upon information and belief, based upon the representations of KMM

to the Drug Databases, KMM’s Unauthorized HCA/Pram Products have been or will

be listed and “linked” on the Drug Databases as equivalent products to Sebela’s

PRAMOSONE cream and Perrigo’s authorized cream.

      43.     The listing and “linking” of products on the Drug Databases is used by

pharmacies, pharmacists, wholesalers, pharmaceutical buyers, and insurance

companies and others to determine whether there are any generic substitutes

available for a particular brand product.

      44.     Based upon the listing and linking of the products in the Drug

Databases, these relevant market players believe that the linked pharmaceutical

products are FDA-approved generic equivalents that are automatically substitutable

for the brand name product.

      45.     Upon information and belief, based upon Defendants’ representations,

relevant    market players, including wholesalers, distributors, pharmacies,

pharmacists, insurers and others, are being deceived into believing that the KMM’s

Unauthorized HCA/Pram Products have been reviewed or approved by the FDA as

generic equivalents of Sebela’s PRAMOSONE Cream.




                                            -11-
       Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 12 of 31




      46.    Upon information and belief, through its marketing of KMM’s

Unauthorized HCA/Pram Products, Defendants are also representing, expressly or

impliedly, that KMM’s Unauthorized HCA/Pram Products are properly substitutable

for Sebela’s PRAMOSONE Cream and Perrigo’s authorized cream, and/or properly

automatically substitutable for Sebela’s PRAMOSONE Cream and Perrigo’s

authorized cream at the pharmacy level.

      47.    Upon information and belief, Defendants’ false and misleading

representations have deceived wholesalers, distributors, pharmacies, pharmacists,

insurers and others in the industry into believing that KMM’s Unauthorized

HCA/Pram Products have been reviewed or approved by the FDA as generic

equivalents of PRAMOSONE Cream and that it is automatically substitutable

therefore, causing Plaintiffs monetary and other harm as further detailed below.

      E. KMM’s Unauthorized HCA/Pram Products is not a Generic
         Equivalent of or Automatically Substitutable for PRAMOSONE
         Cream

      48.    Notwithstanding Defendants’ advertising and promotional efforts,

KMM’s Unauthorized HCA/Pram Products are new products that have not been

approved by the FDA and is not a “generic equivalent” of Sebela’s PRAMOSONE

Cream, nor are they substitutable therefor.

      49.    True generic drugs are “therapeutically equivalent” to their branded




                                        -12-
           Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 13 of 31




rivals.     “Therapeutically equivalent” drugs must be both “pharmaceutically

equivalent” (that is, they have identical active ingredients, strength, and dosage

form) and “bioequivalent” (that is, the bioavailability--the rate and extent to which

the active ingredients are absorbed by the body--is the same).

          50.   To market a drug as a “generic,” the drug manufacturer or distributor

must also submit an application to the FDA summarizing the testing it has performed

to establish therapeutic equivalence between the referenced drug and the generic

version of the drug.

          51.   The majority of states, including Georgia, prohibit generic substitution

of a drug for a prescribed brand-name drug unless the substitute is therapeutically

equivalent to the prescribed drug.

          52.   Georgia law states that substitutions are authorized “for the express

purpose of making available to the consumer the lowest retail priced . . . [d]rug

product which is in stock and which is, in the pharmacist's reasonable professional

opinion, both therapeutically equivalent and pharmaceutically equivalent[.]” Ga.

Code Ann. § 26-41-81(c) (emphasis added).

          53.   Notwithstanding Defendants’ marketing, KMM’s Unauthorized

HCA/Pram Products are not generic equivalents of or substitutable for

PRAMOSONE Cream.




                                           -13-
         Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 14 of 31




      54.    KMM’s Unauthorized HCA/Pram Products have not been reviewed or

approved by the FDA as “generics” of PRAMOSONE Cream or any other product.

      55.    KMM’s Unauthorized HCA/Pram Products have not been reviewed or

approved by the FDA as therapeutic equivalents of PRAMOSONE Cream or any

other product.

      56.    KMM’s Unauthorized HCA/Pram Products are not listed as

therapeutically equivalent to PRAMOSONE Cream in the Orange Book.

      57.    Upon information and belief, KMM’s Unauthorized HCA/Pram

Products are not therapeutically equivalent to the PRAMOSONE Cream product.

      58.    Upon information and belief, Defendants have not tested KMM’s

Unauthorized HCA/Pram Products for therapeutic equivalence to PRAMOSONE

Cream.

      59.    Additionally, upon information and belief, KMM’s Unauthorized

HCA/Pram Products are an unapproved product which Defendants did not market

prior to 2020.

      60.    Unlike Sebela, Defendants are not a party to the NOOH administrative

process for HCA/Pram Products, which has been in place since 1988.

      61.    Defendants’ marketing efforts have misled consumers into believing

that KMM’s Unauthorized HCA/Pram Products are generic to and substitutable for




                                      -14-
       Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 15 of 31




PRAMOSONE Cream and Perrigo’s authorized cream, when in fact they are not.

      62.   As a result of Defendants’ false and misleading representations about

KMM’s Unauthorized HCA/Pram Products, Plaintiffs’ goodwill is being harmed

and will continue to be harmed and Plaintiffs will suffer eroding sales of their

authorized HCA/Pram products.

      63.   Upon information and belief, as a result of Defendants’ false and

misleading representations about its product, KMM’s Unauthorized HCA/Pram

Products will be improperly substituted by pharmacists who receive prescriptions

written for PRAMOSONE Cream or Perrigo’s authorized cream.

      64.   Additionally, Plaintiffs do not and cannot control the safety,

effectiveness, or quality of KMM’s Unauthorized HCA/Pram Products.

      65.   Doctors and patients who suffer bad or disappointing experiences such

as denial of coverage for PRAMOSONE Cream or Perrigo’s authorized cream, or

suffer adverse reactions with KMM’s Unauthorized HCA/Pram Products, are likely

to attribute such negative experiences to Plaintiffs and PRAMOSONE Cream or

Perrigo’s authorized cream, thereby further harming PRAMOSONE Cream or

Perrigo’s authorized cream sales and Plaintiffs’ goodwill.




                                       -15-
       Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 16 of 31




      F. The Resulting Harm to Plaintiffs

      66.   Upon information and belief, Defendants’ false representations about

KMM’s Unauthorized HCA/Pram Products deceive members of the pharmaceutical

industry into believing that it is generically equivalent to and substitutable for

PRAMOSONE Cream and Perrigo’s authorized cream, when in fact it is not.

      67.   Wholesalers,    pharmacies,    pharmacists,    insurers,   health   care

professionals, and others in the pharmaceutical industry are likely to be deceived

and, upon information and belief are actually being deceived, by Defendants’ false

and misleading representations about KMM’s Unauthorized HCA/Pram Products.

      68.   Upon information and belief, Defendants know that their marketing of

KMM’s Unauthorized HCA/Pram Products is likely to deceive and is actually

deceiving drug wholesalers, distributors, pharmacies, pharmacists, and others in the

industry about the nature, characteristics, and qualities of KMM’s Unauthorized

HCA/Pram Products and will cause improper refusal of insurance coverage for

PRAMOSONE Cream and Perrigo’s authorized cream, loss of formulary listing or

reduced formulary coverage for PRAMOSONE Cream and Perrigo’s authorized

cream, and improper substitution of KMM’s Unauthorized HCA/Pram Products for

PRAMOSONE Cream and Perrigo’s authorized cream.




                                       -16-
       Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 17 of 31




      69.    Upon information and belief, Defendants have not only engaged in the

false advertising and marketing of KMM’s Unauthorized HCA/Pram Products, but

have also done so willfully.

      70.    Through these and other false and misleading representations,

Defendants have and will continue to cause harm to the reputation and goodwill that

Sebela and Ferndale have developed over thirty (30) years in the industry and, have

caused and will continue to cause Plaintiffs to lose both revenue and market share.

                                     COUNT I

        False Advertising Under the Lanham Act – 15 U.S.C. § 1125(a)

      71.    Plaintiffs repeat and re-allege the allegations contained in the preceding

paragraphs of this Complaint as though set forth fully herein.

      72.    Upon information and belief, in the course of advertising and marketing

the KMM’s Unauthorized HCA/Pram Products, Defendants have used, in interstate

commerce and in commercial advertising, false and misleading representations of

fact that misrepresent the true nature, characteristics, and potential health risks of

KMM’s Unauthorized HCA/Pram Products.

      73.    Upon information and belief, Defendants have made numerous false or

misleading representations of fact about its product, including that KMM’s

Unauthorized HCA/Pram Products are generic equivalents to and substitutable for




                                         -17-
       Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 18 of 31




PRAMOSONE Cream and Perrigo’s authorized cream.

      74.    Upon information and belief, Defendants’ representations about

KMM’s Unauthorized HCA/Pram Products to members of the pharmaceutical

industry constitute commercial advertising or promotion.

      75.    Defendants’     misrepresentations     about    KMM’s      Unauthorized

HCA/Pram Products relate to inherent qualities or characteristics of KMM’s

Unauthorized HCA/Pram Products.

      76.    Defendants’ false and misleading representations are material in that

they are likely to influence the purchasing decisions of wholesalers, third-party

payors, pharmacists, health care professionals, insurers, and others in the

pharmaceutical industry, as well as patients who use Plaintiffs’ products.

      77.    Defendants’ representations about KMM’s Unauthorized HCA/Pram

Products have deceived and/or have the tendency to deceive a substantial segment

of its intended audience.

      78.    Upon information and belief, but for Defendants’ false and misleading

statements, wholesalers, third-party payors, pharmacists, health care professionals,

patients, insurers, and others in the pharmaceutical industry would not list, purchase,

distribute, prescribe, cover, or use KMM’s Unauthorized HCA/Pram Products.




                                         -18-
       Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 19 of 31




      79.     Upon information and belief, Defendants’ actions have been willful and

deliberate.

      80.     As a direct and proximate result of Defendants’ actions, Plaintiffs have

and will continue to suffer damage to their business, reputation, goodwill, and the

loss of sales, profits, and customers.

      81.     Defendants’ actions as alleged herein have caused, are causing, and will

continue to cause irreparable and inherently unquantifiable injury and harm to

Plaintiffs’ business, reputation, and goodwill, unless enjoined by this Court.

      82.     Pursuant to 15 U.S.C. § 1116, Plaintiffs are entitled to preliminary and

permanent injunctive relief to Defendants’ continuing acts.

      83.     Pursuant to 15 U.S.C. § 1117, Plaintiffs are entitled to recover treble

damages sustained by Defendants’ actions, an accounting for profits realized by

KMM, and the costs of this action.

      84.     In addition, as this is an exceptional case pursuant to 15 U.S.C. §

1117(a), Plaintiffs are entitled to an award of reasonable attorney’s fees.

                                      COUNT II

 Contributory False Advertising under the Lanham Act - 15 U.S.C. § 1125(a)

      85.     Plaintiffs repeat and re-allege the allegations contained in the preceding

paragraphs of this Complaint as though set forth fully herein.




                                          -19-
       Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 20 of 31




      86.    Upon information and belief, Defendants are knowingly inducing or

causing, and/or materially participating in, the false and misleading advertising and

promotion of KMM’s Unauthorized HCA/Pram Products by Drug Databases,

wholesalers, pharmacies, insurers, and/or other members of the pharmaceutical

industry to advertise and promote KMM’s Unauthorized HCA/Pram Products as an

FDA-approved “generic” product that is generically equivalent to and substitutable

for PRAMOSONE Cream and Perrigo’s authorized cream.

      87.    Upon information and belief, Defendants knew and/or intended to

participate in the false advertising of KMM’s Unauthorized HCA/Pram Products by

Drug Databases, wholesalers, pharmacies, insurers, and/or other members of the

pharmaceutical industry.

      88.    Defendants actively and materially furthered such false and misleading

advertising and promotion of KMM’s Unauthorized HCA/Pram Products by

expressly or impliedly representing that KMM’s Unauthorized HCA/Pram Products

were equivalent to and/or substitutable for the PRAMOSONE Cream and Perrigo’s

authorized cream and, upon information and belief, by listing the product with the

Drug Databases.

      89.    Such false and misleading representations about KMM’s Unauthorized

HCA/Pram Products by Drug Databases, wholesalers, pharmacies, insurers, and/or




                                        -20-
       Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 21 of 31




other members of the pharmaceutical industry have actually deceived or have the

tendency to deceive a substantial segment of their audience as to the nature, quality,

and characteristics of KMM’s Unauthorized HCA/Pram Products.

      90.     Such false and misleading representations about KMM’s Unauthorized

HCA/Pram Products by Drug Databases, wholesalers, pharmacies, insurers, and/or

other members of the pharmaceutical industry are material and likely to influence

the purchasing decisions of wholesalers, third-party payors, pharmacists, health care

professionals, insurers, and others in the pharmaceutical industry, as well as patients

who use Plaintiffs’ products.

      91.     Upon information and belief, these false or misleading representations

were and are made in interstate commerce.

      92.     Upon information and belief, Defendants’ actions have been willful and

deliberate.

      93.     As a direct and proximate result of Defendants’ conduct, Plaintiffs have

suffered damages, which includes a loss of reputation, sales, profits and customers.

      94.     Defendant actions as alleged herein have caused, are causing, and will

continue to cause irreparable and inherently unquantifiable injury and harm to

Plaintiffs’ business, reputation, and goodwill, unless Defendants’ unlawful conduct

is enjoined by this Court.




                                         -21-
        Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 22 of 31




       95.   Pursuant to 15 U.S.C. § 1116, Plaintiffs are entitled to preliminary and

permanent injunctive relief to Defendants’ continuing acts.

       96.   Pursuant to 15 U.S.C. § 1117, Plaintiffs are entitled to recover treble

damages sustained by Defendants’ actions, an accounting for profits realized by

KMM, and the costs of this action.

       97.   In addition, as this is an exceptional case pursuant to 15 U.S.C. §

1117(a), Plaintiffs are entitled to an award of reasonable attorney’s fees.

                                     COUNT III

       Unfair Competition Under the Lanham Act – 15 U.S.C. § 1125(a)

       98.   Plaintiffs repeat and re-allege the allegations contained in the preceding

paragraphs of this Complaint as though set forth fully herein.

       99.   By virtue of Defendants’ false or misleading representations, as

detailed above, Defendants are also liable for unfair competition under the Lanham

Act.

       100. Defendants’ false and/or misleading representations of fact are likely to

cause confusion or mistake or to deceive as to Defendants’ affiliation, connection or

association with Sebela and/or the FDA.

       101. Defendants’ false and/or misleading representations of fact are also

likely to cause confusion or mistake or to deceive as to the origin, sponsorship, or




                                         -22-
       Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 23 of 31




approval of KMM’s Unauthorized HCA/Pram Products and/or Defendants’

commercial activities by Sebela and/or the FDA.

      102. Additionally,      consumers,        including   purchasers,   wholesalers,

distributors, prescribers, insurers, and pharmacists, may be deceived into believing

that KMM’s Unauthorized HCA/Pram Products have been approved or authorized

by Sebela and/or the FDA.

      103. Moreover, Sebela has become uniquely associated with PRAMOSONE

Cream, which association is being unlawfully appropriated and impaired by

Defendant.

      104. Plaintiffs are likely to and has been damaged by Defendants’ conduct,

as detailed herein.    Plaintiffs are entitled to damages for Defendants’ unfair

competition, an accounting of profits and recovery of Plaintiffs’ costs of this action.

      105. Because some of the damage to Plaintiffs’ reputation and the reputation

of their products cannot be adequately compensated by monetary damages, and

Defendants’ conduct is causing irreparable and inherently unquantifiable injury and

harm to Plaintiffs’ business, reputation, and goodwill, Plaintiffs are entitled to

temporary, preliminary, and permanent injunctive relief, enjoining Defendants from

further unfair competition, including without limitation, removing the false and




                                         -23-
       Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 24 of 31




misleading listings for KMM’s Unauthorized HCA/Pram Products from the Drug

Databases.

      106. Pursuant to 15 U.S.C. § 1117, Plaintiffs are entitled to recover treble

damages sustained by Defendants’ actions, an accounting for profits realized by

Defendants, and the costs of this action.

      107. In addition, as this is an exceptional case pursuant to 15 U.S.C.

§ 1117(a), Plaintiffs are entitled to an award of reasonable attorney’s fees.

                                    COUNT IV

       Violation of the Georgia Uniform Deceptive Trade Practices Act

      108. Plaintiffs repeat and re-allege the allegations contained in the preceding

paragraphs of this Complaint as though set forth fully herein.

      109. Ga. Code Ann. § 10-1-373 provides a private right of action to enforce

the provisions of Ga. Code Ann. § 10-1-372.

      110. In the course of its business, Defendants have engaged and continue to

engage in deceptive trade practices in violation of Ga. Code Ann. § 10-1-372(a)(1),

(2), (3), (5), (7), (9), and (12) by and through their false and misleading

representations of fact and conduct with respect to KMM’s Unauthorized HCA/Pram

Products.

      111. Upon information and belief, Defendants have willfully engaged in




                                         -24-
           Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 25 of 31




these actions knowing them to be deceptive.

       112. By reason of Defendants’ actions, Plaintiffs have and will continue to

suffer damage to their business, reputation, and goodwill and the loss of sales and

profits.

       113. Pursuant to Ga. Code Ann. § 10-1-373, Plaintiffs are entitled to

injunctive relief, treble damages, and reasonable attorney’s fees.

                                       COUNT V

                          Common Law Unfair Competition

       114. Plaintiffs repeat and re-allege the allegations contained in the preceding

paragraphs as though set forth fully herein.

       115. Defendants have intentionally and maliciously made false statements

and material omissions in its marketing and sale of KMM’s Unauthorized

HCA/Pram Products.

       116. Through these actions, as described above, Defendants have wrongfully

interfered     with   Plaintiffs’   reasonable   business   expectancies   concerning

PRAMOSONE Cream and Perrigo’s authorized cream, including expected sales.

       117. By reason of Defendants’ actions, Plaintiffs have and will continue to

suffer damage to their business, reputation, and goodwill and the loss of sales and

profits.




                                          -25-
       Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 26 of 31




      118. Plaintiffs are entitled to damages for Defendants’ unfair competition,

an accounting of profits made on sales of KMM’s Unauthorized HCA/Pram

Products and recovery of Plaintiffs’ costs of this action.

      119. Defendants knew or should have known that their conduct was

reasonably likely to result in injury, damage or other harm, thus warranting the award

of punitive damages.

      120. In addition, Defendants’ conduct is causing irreparable and inherently

unquantifiable injury and harm to Plaintiffs’ business, reputation, and goodwill and

the reputation of their products that cannot be adequately compensated by monetary

damages.    Hence, Plaintiffs are also entitled to temporary, preliminary, and

permanent injunctive relief, enjoining Defendants from further marketing and sales

of the products at issue.

                                     COUNT VI

Tortious Interference with Contract and/or Prospective Contractual Relations

      121. Plaintiffs repeat and re-allege the allegations contained in the preceding

paragraphs of this Complaint as though set forth fully herein.

      122. Sebela maintains valid contracts and business relations and

expectancies with manufacturers, pharmaceutical drug databases, third-party

wholesalers, distributers, and pharmacies for the manufacture, purchase, distribution




                                         -26-
       Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 27 of 31




and/or sale of PRAMOSONE Cream.

      123. Perrigo maintains valid contracts and business relations and

expectancies with manufacturers, pharmaceutical drug databases, third-party

wholesalers, distributers, and pharmacies for the manufacture, purchase, distribution

and/or sale of Perrigo’s authorized cream.

      124. Upon information and belief, Defendants know of these contracts,

business relations, and business expectancies, which are standard in the industry.

      125. Upon information and belief, Defendants have acted improperly and

without privilege by making false and misleading representations and material

omissions in connection with the advertising, marketing and sale of KMM’s

Unauthorized HCA/Pram Products in comparison to, and in unlawful competition

with, PRAMOSONE Cream.

      126. Upon information and belief, Defendants intentionally engaged in such

unlawful activities with the intent to disrupt Plaintiffs’ contracts and business

relations and expectancies for the manufacture, purchase, distribution, and/or sale of

the PRAMOSONE Cream and Perrigo’s authorized cream.

      127. Defendants’ intentional interference has induced or caused a breach or

termination of Plaintiffs’ contracts and business relations and expectancies.

      128. By reason of Defendants’ interference with their customers, Plaintiffs




                                        -27-
        Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 28 of 31




have and will suffer damage to their business, reputation, and goodwill as well as

the loss of sales.

       129. In addition, Defendants’ conduct is causing irreparable and inherently

unquantifiable injury and harm to Plaintiffs’ business, reputation, and goodwill and

the reputation of their products that cannot be adequately compensated by monetary

damages. Hence, Plaintiffs are also entitled to temporary, preliminary and permanent

injunctive relief, enjoining Defendants from further interfering with Plaintiffs’

customers.

                                    COUNT VII

                                Unjust Enrichment

       130. Plaintiffs repeat and re-allege the allegations contained in the preceding

paragraphs of this Complaint as though set forth fully herein.

       131. By maintaining the right to a hearing and regulatory procedures under

the NOOH, Plaintiffs have kept PRAMOSONE® and ANALPRAM® products on

the market, generating prescriptions for the drugs. Plaintiffs have further invested

substantial resources in promoting its PRAMOSONE® and ANALPRAM®

products.

       132. Defendants have no right to a hearing for KMM’s Unauthorized

HCA/Pram Products.




                                         -28-
          Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 29 of 31




      133. Defendants is receiving a benefit from Plaintiffs’ right to a hearing and

marketing for Plaintiffs’ PRAMOSONE® and ANALPRAM® through sales and

dispensing of KMM’s Unauthorized HCA/Pram Products, and substitution for

PRAMOSONE® and ANALPRAM®.

      134. Defendants have not compensated Plaintiffs for this benefit.

      135. Defendants’ failure to compensate Plaintiffs for this benefit would be

unjust.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray:

      A.      That Defendants be required to account to Plaintiffs for any and all

profits derived from the sale of KMM’s Unauthorized HCA/Pram Products and to

compensate Plaintiffs for all damages sustained by Plaintiffs through the acts

complained of herein;

      B.      That this Court award compensatory, treble, punitive, and exemplary

damages in favor of Plaintiffs, including general and specific damages, in an amount

to be proven at trial;

      C.      That this Court order Defendants to engage in corrective advertising to

correct all misrepresentations identified herein;

      D.      That this Court grant temporary, preliminary, and permanent injunctive




                                         -29-
       Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 30 of 31




relief that requires Defendants, and all others acting in privity or in concert with

them, to cease making false and misleading representations concerning the product

at issue, including without limitation, requiring Defendants to withdraw the listing

of KMM’s Unauthorized HCA/Pram Products from the Drug Databases and recall

and destroy any existing product or product packaging;

      E.     That the costs of this action be awarded to Plaintiffs;

      F.     That Plaintiffs be awarded costs and their reasonable attorney’s fees as

provided by § 35(a) of the Lanham Act, 15 U.S.C. § 1117 and Georgia law;

      G.     That this Court grant all other relief to which Plaintiffs may reasonably

be entitled under their causes of action; and

      H.     That this Court grant such other and further relief as it shall deem just,

equitable and proper.

Dated: May 5, 2020

                                    By: /s/ Brian Holladay
                                     W. Brian Holladay
                                     Martenson, Hasbrouck & Simon LLP
                                     3379 Peachtree Road, N.E. Suite 400
                                     Atlanta, Georgia 30326
                                     Tel. (404) 909-8100
                                     Fax: (404) 909-8120
                                     bholladay@martensonlaw.com

                                      S. Lloyd Smith
                                      Brian H. Gold
                                      BUCHANAN INGERSOLL & ROONEY PC



                                         -30-
Case 1:20-cv-01940-LMM Document 1 Filed 05/05/20 Page 31 of 31




                          1737 King Street, Suite 500
                          Alexandria, Virginia 22314
                          Tel.: (703) 836-6620
                          Fax: (703) 836-2021
                          lloyd.smith@bipc.com
                          brian.gold@bipc.com

                          Attorneys for Plaintiffs
                          Sebela Pharmaceuticals Inc. and
                          Perrigo New York, Inc.




                             -31-
